Digitally signed
                                                                           by Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                          Illinois Official Reports                        the accuracy and
                                                                           integrity of this
                                                                           document
                                  Appellate Court                          Date: 2020.06.17
                                                                           08:53:29 -05'00'



                  Ryan v. City of Chicago, 2019 IL App (1st) 181777



Appellate Court       SHEILA RYAN, Plaintiff-Appellant, v. THE CITY OF CHICAGO
Caption               and JUDY FRYDLAND, in Her Official Capacity as Acting
                      Commissioner of the Department of Buildings for the City of Chicago,
                      Defendants-Appellees.



District & No.        First District, Third Division
                      No. 1-18-1777



Filed                 December 11, 2019



Decision Under        Appeal from the Circuit Court of Cook County, No. 2015-CH-14426;
Review                the Hon. Kathleen M. Pantle, Judge, presiding.



Judgment              Affirmed.


Counsel on            David S. Ruskin and Katherine H. Oblak, of Horwood Marcus & Berk
Appeal                Chtrd., of Chicago, for appellant.

                      Edward N. Siskel, Corporation Counsel, of Chicago (Benna Ruth
                      Solomon, Myriam Zreczny Kasper, and Stephen G. Collins, Assistant
                      Corporation Counsel, of counsel), for appellees.
     Panel                     PRESIDING JUSTICE McBRIDE delivered the judgment of the
                               court, with opinion.
                               Justice Reyes concurred in the judgment and opinion.
                               Justice Gordon specially concurred, with opinion.


                                               OPINION

¶1        This is one of two actions Sheila Ryan is pursuing because a house was constructed in close
      proximity to her long-term residence. Ryan lives at 640 West 37th Street, in Chicago’s
      Bridgeport neighborhood, in a one-story brick bungalow that was built more than 100 years
      ago on or near her east property line. In 2015, a two-story brick residence was built on what
      had been open space to the west at 638 West 37th Street (638 West). Ryan’s property survey
      indicates the new construction is only 1.42 feet east of her lot line. Ryan sought a writ of
      mandamus against the City of Chicago and Judy Frydland as the commissioner of the
      municipality’s Department of Buildings to direct “[t]hat the west wall of the new house be
      built in compliance with the two foot Minimum Side Setback” set out in the local zoning
      ordinance (Zoning Ordinance). Chicago Municipal Code § 17-1-0100 et seq. (added May 26,
      2004). Ryan’s mandamus count also asked “[t]hat the permit for the structure at 638 W. 37th
      Street be revoked with a direction from the City of Chicago that plans in compliance with the
      Chicago Zoning Ordinance be submitted,” that the municipality “take the necessary actions to
      ensure compliance” with the Zoning Ordinance and the municipal building code, and for entry
      of “[s]uch other and further relief as this Court deems appropriate.” The circuit court granted
      a motion to dismiss by the municipality and the commissioner after finding that Ryan failed to
      allege a clear, nondiscretionary duty of the defendants to seek remedies or use enforcement
      powers for violations of the Zoning Ordinance. See 735 ILCS 5/2-615 (West 2018) (providing
      for dismissal for failure to state a claim). Ryan’s appeal from the dismissal order is
      interlocutory due to her pending count for a mandatory injunction that directs the homebuilder
      and the new property owner “to move the west wall of the structure at 638 W. 37th Street” to
      achieve a two-foot setback. Also pending in the circuit court is Ryan’s separate action seeking
      administrative review of the decision of the Zoning Board of Appeals of the City of Chicago
      (Zoning Board) to grant the homebuilder and the property owner a variance from the standard
      two-foot setback.
¶2        The following factual recitation was compiled from the record and the order we entered in
      Ryan’s prior interlocutory appeal regarding her administrative review action.
¶3        Building contractor Raymond T. DeGrazia and his company purchased the two lots that
      are east of Ryan’s land in 2014 with the intention of constructing a pair of two-story residences.
      Each lot is roughly 25 feet wide by 109 feet long. At the time, 638 West, the lot immediately
      east of Ryan’s land, was improved with only a garage at the back of the property and the front
      of the property adjacent to Ryan’s residence was open space. The next east lot, 636 West 37th
      Street, was improved with a two-story brick building. DeGrazia’s nephew, Anthony DeGrazia,
      would subsequently testify at a zoning variance hearing that he thought Ryan “just did not like
      [that] the home [was] being built” next to her residence.
¶4        In March 2015, Laura Sheehan and James Sheehan contracted to purchase the land and
      finance the construction of a home on 638 West. Chicago’s Zoning Ordinance limits the height

                                                  -2-
     of buildings and provides the minimum distances they must be “set back” from property
     boundaries on each side. See Chicago Municipal Code § 17-2-0300 et seq. (amended Apr. 15,
     2015). In April 2015, concrete foundations were poured for the builder’s two new residences.
     The builder intended for the Sheehans’ foundation to be two feet from their west property line,
     in conformance with the RS-3 zoning classification on the north side of 37th Street. The
     concrete subcontractor, however, made a mistake when staking out the foundation, and the
     mistake was exacerbated because the subcontractor measured from the back of the lot rather
     than from the front, Ryan’s home “is not built straight,” and the front of her house angles closer
     to the Sheehans’ lot. The proximity of the houses is further narrowed by the overhang of Ryan’s
     pitched roof encroaching into the setback. (Ryan’s “overhang is recorded against title.”)
¶5       By the time the builder realized the Sheehans’ foundation was in the wrong place, the walls
     and roof were also complete and it was no longer cost effective to alter the construction. Ryan
     rejected the builder’s attempts to amicably resolve her concerns about her adjacent residence.
     In October and November 2015, respectively, she filed her mandamus action and the builder
     and the Sheehans asked the municipal zoning administrator for a zoning variance. The
     Sheehans closed on their purchase of 638 West in January 2016.
¶6       After her mandamus count had been pending for a year, Ryan filed a first amended
     complaint in late 2016. Ryan did not disclose that although the administrator had declined to
     grant a variance to the builder and the Sheehans, the Zoning Board had ruled in their favor in
     June 2016. After an evidentiary hearing, the board granted a 2.5-inch reduction to the RS-3
     standard setback. In reaching its decision, the board found that strict compliance would create
     a hardship on the builder and/or the new owner; the small encroachment was a mistake, not
     profit-motivated, and would not impact public safety or be injurious to other property; and a
     variance would not alter the essential characteristics of the neighborhood. Despite the board’s
     findings and approval, Ryan alleged in her first amended mandamus count that the other side
     yards in her neighborhood are of sufficient width to easily allow passage between the
     residences, but that no person, including emergency responders, can walk between the Ryan
     and Sheehan residences and that it is impossible to make an emergency exit from Ryan’s
     bedroom window. She also alleged that the close proximity of the two homes was blocking her
     access to sunlight and preventing maintenance on either structure. Ryan also sought a
     mandatory injunction to obtain compliance with the RS-3 standard setback and to be
     compensated for the unlawful taking of her property.
¶7        After the circuit court dismissed Ryan’s mandamus count with prejudice in June 2017, she
     filed a second amended complaint in order to amend her injunctive relief count only and make
     apparent that her property survey indicates that the Sheehan residence encroaches beyond the
     variance that the board granted. Ryan abandoned her unlawful taking count. Her injunctive
     relief count has been stayed by the circuit court pending this Rule 304(a) interlocutory appeal
     limited to the mandamus count. Ill. S. Ct. R. 304(a) (eff. Feb. 26, 2010). As we noted above,
     Ryan filed a separate action seeking the circuit court’s review of the board’s decision to grant
     a zoning variance for the new construction at 638 West. That case was dismissed when the
     circuit court determined that the summons Ryan issued to the home’s buyer was facially
     defective and did not confer personal jurisdiction. However, we reversed that determination,
     and Ryan’s administrative review action is now pending in the circuit court. See Ryan v. Zoning
     Board of Appeals, 2018 IL App (1st) 172669, 116 N.E.2d 442.



                                                 -3-
¶8         In this appeal from the dismissal of her mandamus count, Ryan contends that it was error
       to find that she failed to factually state the elements of her claim. Ryan alleged the following
       statute permitted her to bring a private action to prevent the adjacent violation of the Zoning
       Ordinance and also entitled her to shift her attorney fees. At appellate arguments, however, she
       told this court that she would omit this statute if she were to amend her pleading:
               “In case any building or structure, including fixtures, is constructed, *** in violation of
               an ordinance or ordinances adopted under Division 13 [(concerning zoning)], 31
               [(concerning unsafe property)] or 31.1 [(concerning building code violations)] of the
               Illinois Municipal Code, *** the proper local authorities of the municipality, or any
               owner or tenant of real property, within 1200 feet in any direction of the property on
               which the building or structure in question is located who shows that his property or
               person will be substantially affected by the alleged violation, in addition to other
               remedies, may institute any appropriate action or proceeding (1) to prevent the
               unlawful construction, *** or (4) to restrain, correct, or abate the violation. ***
                    In any action or proceeding for a purpose mentioned in this section, the court with
               jurisdiction of such action or proceeding has the power and in its discretion may issue
               a restraining order, or a preliminary injunction, as well as a permanent injunction, upon
               such terms and under such conditions as will do justice and enforce the purposes set
               forth above.
                    If an owner or tenant files suit hereunder and the court finds that the defendant has
               engaged in any of the foregoing prohibited activities, then the court shall allow the
               plaintiff a reasonable sum of money for the services of the plaintiff’s attorney. This
               allowance shall be a part of the costs of the litigation assessed against the defendant,
               and may be recovered as such.
                    ***
                    Except in relation to municipality-owned property, this Section does not authorize
               any suit against a municipality or its officials for any act relating to the administration,
               enforcement, or implementation of this Division or any ordinance, resolution, or other
               regulation adopted pursuant to this Division.” 65 ILCS 5/11-13-15 (West 2018).
¶9         In addition, Ryan relied on section 17-2-0309 of the Zoning Ordinance, which states a
       mathematical formula for calculating the minimum side setback between detached homes.
       Chicago Municipal Code § 17-2-0309 (amended Apr. 15, 2015). She alleged the historical
       facts and contended that the Sheehans’ noncomplying residence created “serious safety
       concerns” for the residents of her street and to persons across the street at Bridgeport Catholic
       Academy and Nativity of Our Lord Catholic Church. She concluded these circumstances
       warranted a writ compelling the municipal defendants to take specific actions to abate the
       noncompliance.
¶ 10       On appeal, she contends the circuit court erred by conflating the Zoning Ordinance’s
       requirement for compliance with the various ways that compliance may be enforced. She
       contends the discretion granted by the Zoning Ordinance concerns the kind of action to take,
       not whether to act at all. She contends her allegations fit within the caveat that mandamus
       “ ‘may be issued to compel the exercise of discretion but not the manner of its exercise.’ ”
       People ex rel. Hogan v. Howarth, 8 Ill. App. 2d 514, 519-20, 132 N.E.2d 381, 384 (1956)
       (quoting Coughlin v. Chicago Park District, 364 Ill. 90, 110, 4 N.E.2d 1, 10 (1936)). She asks
       us to conclude that because “the City’s zoning ordinance is law” (City of Chicago Heights v.

                                                    -4-
       Living Word Outreach Full Gospel Church & Ministries, Inc., 196 Ill. 2d 1, 22, 749 N.E.2d
       916, 930 (2001)), the City owes a nondiscretionary duty to ensure that 638 West complies with
       the local zoning. At appellate arguments, she emphasized that under her interpretation of
       section 17-2-309, the mathematical formula for calculating the minimum setback for a new
       residence was to have been applied without any variation.
¶ 11       We first find that Ryan erred in relying on section 11-13-15 of the Illinois Municipal Code
       as the express basis for her action for mandamus, as that statute provides that it “does not
       authorize any suit against a municipality or its officials for any act relating to the
       administration, enforcement, or implementation of this Division or any ordinance, resolution,
       or other regulation adopted pursuant to this Division.” 65 ILCS 5/11-13-15 (West 2018).
       “[S]ection 11-13-15 has been consistently held not to provide a private right of action against
       a city.” Dunlap v. Village of Schaumburg, 394 Ill. App. 3d 629, 638, 915 N.E.2d 890, 898
       (2009). The purpose of section 11-13-15 is to “empower[ ] private landowners to bring suit
       against private violators” and thus “afford relief to private landowners in cases where
       municipal officials are slow or reluctant to act, or where their actions do not protect the
       landowners’ interests.” Dunlap, 394 Ill. App. 3d at 638. Accordingly, the statute may have
       been relevant to the separate counts Ryan asserted against the homebuilder and homeowners
       to comply with the municipal ordinance, but the statute should not have been alleged as part
       of Ryan’s mandamus claim against the municipal defendants.
¶ 12       Moreover, “[m]andamus is an extreme remedy, used to enforce, as a matter of right, a
       public officer’s performance of his or her official duties where no exercise of discretion on the
       officer’s part is involved.” Perkins v. Quinn, 2012 IL App (1st) 113165, ¶ 18, 975 N.E.2d 698.
       “Where a public official has failed or refused to comply with requirements imposed by statute,
       the court may compel the official to comply with the statutory requirement by means of a writ
       of mandamus.” Dumas v. Pappas, 2014 IL App (1st) 121966, ¶ 15, 6 N.E.3d 370 (describing
       mandamus as “an extraordinary remedy”). A court will not, however, issue a writ of mandamus
       “when its effect is to substitute the court’s judgment or discretion for that of the public officer.”
       Givot v. Orr, 321 Ill. App. 3d 78, 90, 746 N.E.2d 810, 820 (2001); Hadley v. Ryan, 345 Ill.
       App. 3d 297, 301-02, 803 N.E.2d 48, 53 (2003) (holding mandamus could not be used to
       compel the Attorney General to prosecute a claim; where, by statute, the decision to prosecute
       was within the officer’s discretion). The extraordinary remedy of mandamus “is not
       appropriate to regulate a course of official conduct or enforce the performance of official duties
       generally.” Givot, 321 Ill. App. 3d at 90.
¶ 13       We consider Ryan’s allegations in light of these principles as well as the principles that
       govern our review of a dismissal order. When the circuit court grants a section 2-615 motion
       to dismiss for failure to state a claim, we apply the de novo standard on appeal. Dumas, 2014
       IL App (1st) 121966, ¶ 11. We “accept as true all well-pleaded facts and all reasonable
       inferences that may be drawn from those facts.” Pooh-Bah Enterprises, Inc. v. County of Cook,
       232 Ill. 2d 463, 473, 905 N.E.2d 783, 789 (2009). Nevertheless, a “plaintiff may not rely on
       mere conclusions of law or fact unsupported by specific factual allegations” to state a cause of
       action. Pooh-Bah Enterprises, 232 Ill. 2d at 473. Instead, a plaintiff seeking a writ of
       mandamus must allege facts establishing the three elements required for the writ. Dumas, 2014
       IL App (1st) 121966, ¶ 11. The necessary elements are a clear, affirmative right to relief, a
       clear duty of the public official to act, and a clear authority in the public official to comply
       with the writ. Dumas, 2014 IL App (1st) 121966, ¶ 15.


                                                     -5-
¶ 14       Ryan sought a writ that would compel the municipality and the department’s commissioner
       to (1) revoke “the [building] permit for the structure at 638 W. 37th Street” (despite the fact
       that the structure was fully complete and had been occupied for at least two years), (2) direct
       the builder and owners to submit new building plans that comply with the zoning ordinance,
       and (3) direct that the west wall of 638 West “be built in compliance with the two foot
       Minimum Side Setback.”
¶ 15       In our opinion, the circuit court correctly determined that the municipal defendants had no
       clear duty to perform any of those acts because those parties had discretion in their enforcement
       of the Zoning Ordinance. Ryan contends the municipal defendants are under a mandate to act
       where the Zoning Ordinance provides, “All buildings and land used, and all buildings and
       structures erected, converted, enlarged, reconstructed, moved or structurally altered, must
       comply with all applicable provision of this Zoning Ordinance. Failure to comply with
       applicable provisions constitutes a violation of this Zoning Ordinance.” (Emphasis added.)
       Chicago Municipal Code § 17-16-200 (added May 26, 2004). Ryan, however, confuses this
       general pronouncement directed to those who are erecting, remodeling, or moving buildings
       or structures (in this instance, the DeGrazias and the corporate entity formed to undertake the
       redevelopment of the two lots to Ryan’s east) with the specific ordinance language discussed
       below granting the municipality a broad range of discretionary authority, which includes the
       Zoning Board’s discretion to permit departures from the general provisions of the ordinance.
¶ 16       The other language Ryan cites is no more persuasive. She relies on the name of the
       ordinance itself, arguing, “as the Ordinance’s name itself suggests—the Chicago Zoning
       Ordinance—the City has the authority to enforce the Ordinance and the writ.” The title,
       however, says nothing about the municipality’s duty to pursue the enforcement actions Ryan
       sought and, thus, does not support her cause of action.
¶ 17       Ryan also argues that her allegations incorporated the violations expressly stated in the
       Zoning Ordinance, specifically, “erecting a building or other structure in any way not
       consistent with the requirements of this Zoning Ordinance” and “fail[ing] to comply with any
       permit or approval granted under this Zoning Ordinance.” Chicago Municipal Code §§ 17-16-
       0202, 17-16-0206 (added May 26, 2004). Even accepting the premise that the location of the
       Sheehans’ existing residence violates the Zoning Ordinance, neither of these prohibitions
       indicates the municipality is under a clear duty to bring about the new building’s relocation.
¶ 18       Ryan erroneously contends that “the Ordinance’s plain language states that the Ordinance
       ‘must be enforced.’ ” (Emphasis in original.) Ryan fails to support this contention with any
       citation and we were unable to find this phrase anywhere in the subject code.
¶ 19       Accordingly, we find that the ordinance language Ryan used to frame her mandamus count
       does not mandate that the municipality take any action whatsoever to enforce the land use
       provisions.
¶ 20       Looking further, the Zoning Ordinance provides the municipality with a broad range of
       authority, by stating “[t]he city may use any lawful remedy or enforcement powers.” Chicago
       Municipal Code § 17-16-0501 (amended Apr. 24, 2012). The Zoning Ordinance expressly
       describes some of those powers and specifies that the city “may” exercise them. Chicago
       Municipal Code § 17-16-0501 (amended Apr. 24, 2012). The described powers include
       denying or withholding any permits or other forms of authorization (Chicago Municipal Code
       § 17-16-0503 (amended Apr. 24, 2012)), revoking permits (Chicago Municipal Code § 17-16-
       0505 (amended Apr. 24, 2012)), ordering that work be immediately stopped (Chicago

                                                   -6-
       Municipal Code § 17-16-0506 (amended Apr. 24, 2012)), seeking injunctive relief (Chicago
       Municipal Code § 17-16-0508 (amended Apr. 24, 2012)), and pursuing abatement of a
       violation (Chicago Municipal Code § 17-16-0509 (amended Apr. 24, 2012)). Together, these
       provisions vest the municipality with broad powers and extensive discretion. But here again,
       there is no language that requires the municipality to undertake any specific acts to enforce the
       local zoning.
¶ 21        Having considered the subject code in light of Ryan’s arguments, we find that no ordinance
       provision imposes a mandatory, nondiscretionary duty that would entitle Ryan to the relief she
       sought.
¶ 22        Ryan’s mandamus count also does not account for the fact that the Zoning Board has the
       authority to authorize departures from the general provision of the Zoning Ordinance. In
       particular, the board has the authority “to grant a variation to permit a reduction in any setback
       required by applicable regulations.” (Emphasis omitted.) Chicago Municipal Code § 17-13-
       1101-B (amended Apr. 19, 2017). The board did, in fact, exercise that discretion in 2016
       regarding the construction at issue. The board issued a resolution approving an application for
       a variation that reduced the minimum side setback on the west side of the new structure at 638
       West (the side abutting Ryan’s lot) from 2 feet to 1.8 feet. The purpose of the board’s resolution
       was to allow the Sheehans’ house to remain standing where it is, in unusually close proximity
       to the property line shared with Ryan. Ryan’s mandamus count, on the other hand, would have
       the judiciary presume that the municipal defendants have a nondiscretionary duty to enforce
       the Zoning Ordinance’s two-foot minimum side setback as written, without exception, even to
       the point that the court would require the municipal defendants to take action that contradicts
       the Zoning Board’s decision. At appellate arguments, Ryan took a slightly different tack and
       contended that the word “may” has been interpreted too broadly in this context. She contended
       that the zoning scheme provides for rote application of the mathematical formula for
       calculating a new building’s minimum setback and that no one at the municipality has
       discretion to vary from these calculations. In our opinion, however, the Zoning Ordinance
       expressly grants the board the power to authorize a smaller setback and the board has exercised
       its power on the subject property. Ryan’s request for a contrary writ of mandamus mandating
       rote, municipal enforcement of the standard two-foot setback fails.
¶ 23        Ryan contends that this conclusion “conveniently ignores” that she is currently pursuing
       administrative review of the Zoning Board’s decision to grant the variance. She points out that
       if she succeeds in persuading the circuit court that the Zoning Board erred, then 638 West will
       again be noncompliant with the RS-3 minimum side setback. This is true, and nothing in this
       order is intended to preclude Ryan from prevailing in her administrative action.
¶ 24        Nevertheless, we would be remiss had we not acknowledged the board’s decision. The
       board’s grant of a variance is a historical fact in this land use dispute and it gives further
       indication that the municipal defendants are not under a clear duty to direct the homebuilder
       and home buyers that the west wall of 638 West is to “be built in compliance with the two foot
       Minimum Side Setback in effect in the RS-3 District.”
¶ 25        Furthermore, the municipal defendants have no clear duty to take the other enforcement
       actions Ryan sought in her mandamus count. Ryan asked that the writ direct the defendants to
       revoke “the permit for the structure at 638 W. 37th Street” and require the builder and owners
       to submit new building “plans in compliance with the Chicago Zoning ordinance.” The
       revocation of a permit, however, is a discretionary act that the zoning administrator “may”

                                                   -7-
       pursue. Chicago Municipal Code § 17-16-0505-A (amended Apr. 19, 2017). Also, the record
       indicates that the original building plans were “in compliance with the Chicago Zoning
       ordinance” but that they were not followed with precision by the builder’s concrete
       subcontractor. It is the construction of the new home that led to this legal dispute, not the plans
       that were submitted. Finally, Ryan requested that the writ require the municipal defendants to
       “take the necessary actions to ensure compliance with the Chicago Zoning Ordinance and the
       Chicago Building Code.” However, Ryan cannot obtain a writ to compel the general
       enforcement of the local ordinances. Mandamus is an extraordinary remedy that “is not
       appropriate to *** enforce the performance of official duties generally.” Givot, 321 Ill. App.
       3d at 90.
¶ 26       The dismissal of the Ryan’s request for a writ of mandamus was proper for the reasons
       stated above. The dismissal with prejudice and without leave to amend was not error. The
       ruling is affirmed.

¶ 27      Affirmed.

¶ 28       JUSTICE GORDON, specially concurring:
¶ 29       I agree with the majority decision in this case, but I must write separately on an issue that
       came up on oral argument. The issue is whether a property owner can file an action in a court
       of law under the facts of this case when they have an appeal pending before an administrative
       agency. I do not believe the plaintiff in this case can file a valid mandamus action even if that
       action met the legal requirements of mandamus until the administrative appeal is over.
¶ 30       Zoning is generally a legislative function of local government, and courts generally require
       that a person desiring relief from zoning restrictions first seek that relief from the municipality.
       Our Illinois Supreme Court in Bright v. City of Evanston, 10 Ill. 2d 178, 180 (1956), described
       this jurisdictional doctrine as requiring “exhausting an administrative remedy.” The supreme
       court explained a few years later that the rationale for the Bright doctrine is that local
       government be given the first opportunity to provide relief and to correct any mistakes that
       they have made. Reilly v. City of Chicago, 24 Ill. 2d 348, 349 (1962). There are exceptions to
       the exhaustion requirement, but the facts of this case do not fall in the category of any of these
       exceptions. At oral argument, plaintiff contended that, even if such a rule exists, this case
       would fall within an exception because plaintiff’s request for relief in the mandamus action
       requests relief that the administrative agency cannot provide because the variance given was
       less than what the adjoining homeowner requested. I disagree because the amount of variance
       is an issue that the administrative agency can change on appeal. Until that administrative appeal
       is over, this case is not ripe for a court proceeding.




                                                    -8-